Order affirmed, with ten dollars costs and disbursements, upon con*880dition that the plaintiff stipulate to receive defendants’ answer and accept short service of notice of trial for the adjourned March Equity Term of Supreme Court in Monroe county and to be ready for trial at that term, and if such stipulation is not so given within five days after service of this order, the order appealed from is reversed, with ten dollars costs and disbursements, and the injunction vacated and set aside. All concur, except Clark, J., who dissents and votes for affirmance.